         Case NV/3:19-cv-00293 Document 1 Filed 07/08/19 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: DAVOL, INC./C.R. BARD, INC.,
POLYPROPYLENE HERNIA MESH PRODUCTS
LIABILITY LITIGATION                                                                   MDL No. 2846



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −33)



On August 2, 2018, the Panel transferred 50 civil action(s) to the United States District Court for the
Southern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 316 F.Supp.3d 1380 (J.P.M.L. 2018). Since that time, 200 additional action(s) have
been transferred to the Southern District of Ohio. With the consent of that court, all such actions
have been assigned to the Honorable Edmund A. Sargus, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Ohio and assigned to Judge
Sargus.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Ohio for the reasons stated in the order of August 2, 2018, and, with the consent
of that court, assigned to the Honorable Edmund A. Sargus, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:



                                                      John W. Nichols
                                                      Clerk of the Panel
        Case NV/3:19-cv-00293 Document 1 Filed 07/08/19 Page 2 of 2




IN RE: DAVOL, INC./C.R. BARD, INC.,
POLYPROPYLENE HERNIA MESH PRODUCTS
LIABILITY LITIGATION                                                  MDL No. 2846



                   SCHEDULE CTO−33 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


NEVADA

  NV          3       19−00293     Burns et al v. Davol, Inc. et al
